DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 32-56 are pending in the application.
Applicant’s amendment to the claims, filed on May 16, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on May 16, 2022, is acknowledged.
Applicant’s remarks filed on May 16, 2022 in response to the final rejection mailed on December 16, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 35-39, 42-48, and 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2021.
Claims 32-34, 40, 41, 49-52, and 56 are being examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Specification/Informalities
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Tables 1 and 2 at p. 19 of the specification, which disclose sequences that are not identified with a corresponding sequence identifier. The applicant should amend Tables 1 and 2 of the specification to disclose a sequence identifier for each of the nucleotide sequences. 

RESPONSE TO REMARKS: The applicant argues the specification has been amended to recite “SEQ ID NO:” as requested.
The applicant’s argument is not found persuasive because the disclosure of “SEQ ID NO:” is not a complete sequence identifier because there is no number to identify which “SEQ ID NO:” is being referenced. In order to comply, the relevant part(s) of the specification should be amended to recite a proper and complete sequence identifier. See MPEP 2144.01.V.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 34 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 34 is drawn to the isolated peptide of claim 32, the peptide being encoded by the nucleotide sequence of SEQ ID NO: 5. The recitation of the peptide encoding sequence of SEQ ID NO: 5 in claim 34 does not further limit the amino acid sequence of SEQ ID NO: 6 and as such, claim 34 does not further limit claim 32. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 32-34, 40, 41, 49-52, and 56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
As amended, claim 32 (claims 33, 34, 40, 41, 49-52, and 56 dependent therefrom) recites the limitation “stable for at least 9 weeks”. According to the applicant’s instant remarks, support for the claim amendments can be found at least in Figures 1 and 2 and pages 31-33 of the instant specification (remarks at p. 10, middle). While the specification provides descriptive support for “N24S mutant stability was tested at 9 weeks and 1 year and no degradation was found on an SDS gel” (paragraph bridging pp. 31-32), there appears to be no descriptive support for the range of “at least 9 weeks”. The applicant is invited to show support for the limitation at issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32, 34, 40, 49-52, and 56 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Saha, V. (WO 2007/083100 A2; cited on Form PTO-892 mailed on June 25, 2021; hereafter “Saha”) as evidenced by Maggi et al. (Scientific Reports 7:14479, 2017, 16 pages; cited on Form PTO-892; hereafter “Maggi”). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.  
As amended, claims 32, 34, and 40 are drawn to an isolated peptide having the amino acid sequence of SEQ ID NO: 6, wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks. 
According to the specification, “T0.5” is the temperature at which half of the protein is in an unfolded state (p. 32, top). 
Claims 49-52 are drawn to a pharmaceutical preparation comprising the isolated peptide according to claim 32 and one or more pharmaceutically acceptable carriers and/or excipients and/or preservatives.
Claim 56 is drawn to a food additive comprising the peptide of claim 32.
Regarding the claim 32 limitation “An isolated peptide having the amino acid sequence of SEQ ID NO: 6”, it is noted that SEQ ID NO: 6 is the amino acid sequence of E. coli L-asparaginase II with the asparagine at the position corresponding to amino acid 24 of SEQ ID NO: 6 replaced with serine (instant specification at p. 7, bottom). The reference of Saha discloses the amino acid sequence of E. coli L-asparaginase II (see SEQ ID NO: 1 of Saha). Saha discloses a modified E. coli L-asparaginase II in which the asparagine at position 46 of SEQ ID NO: 1 is replaced with another amino acid, including serine (claim 7; paragraph bridging pp. 6-7). The asparagine at the position corresponding to amino acid 24 of SEQ ID NO: 6 of this application corresponds to asparagine 46 of SEQ ID NO: 1 of Saha (see Appendix A sequence alignment at pp. 21-22 of the Office action mailed on June 25, 2021). Saha discloses the modified E. coli asparaginase II is isolated (p. 11, lines 10-11; claim 30). Therefore, Saha discloses an isolated peptide having the amino acid sequence of SEQ ID NO: 6.
Regarding the claim 32 limitation “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”, Saha does not explicitly teach the modified E. coli L-asparaginase II has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102. Evidentiary reference Maggi is cited in accordance with MPEP 2131.01.III to show that E. coli L-asparaginase II in which the asparagine at position 46 of SEQ ID NO: 1 is replaced with serine has a T0.5 of 62.04±0.10oC (see the paragraph under the heading “N24S shows a high thermal resistance” at p. 2) and is stable for 9 weeks (see the paragraph under the heading “N24S shows long-term stability upon storage” at p. 2). Also, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the structure of Saha’s modified E. coli L-asparaginase II is the same as the isolated peptide of claim 32, it is presumed that Saha’s modified E. coli L-asparaginase II has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks.
Regarding claim 34, SEQ ID NO: 5 of this application encodes SEQ ID NO: 6 (see Appendix B sequence alignment at pp. 23-24 of the Office action mailed on June 25, 2021). As such, Saha discloses an isolated peptide having the sequence corresponding to the amino acid sequence of SEQ ID NO: 6, the peptide being encoded by the nucleotide sequence of SEQ ID NO: 5.  
Regarding claim 40, Saha discloses the modified E. coli asparaginase II has been PEGylated (p. 10, lines 17-18). 
Regarding claim 49, Saha discloses a pharmaceutical composition comprising the modified E. coli asparaginase II and a pharmaceutically acceptable excipient, solvent, diluent or carrier (p. 11, lines 21-25). 
Regarding claims 50 and 51, Saha discloses a medicament comprising the modified E. coli asparaginase II can further comprise an anticancer therapeutic (p. 15, lines 14-23-26), including cyclophosphamide (paragraph bridging pp. 12-13). 
Regarding claim 52, Saha discloses the pharmaceutical composition is formulated for intravenous or intramuscular injection (p. 12, lines 7-8). 
Regarding claim 56, other than the “food additive”, claim 56 does not recite any additional element(s). In the absence of the recitation of an element other than “the peptide according to claim 32”, the “food additive” of clam 56 is interpreted as being “the peptide according to claim 32”. For the reasons set forth above, Saha discloses the isolated peptide of claim 32. 
Therefore, Saha anticipates claims 32, 34, 40, 49-52, and 56 as written.

RESPONSE TO REMARKS: The applicant argues that Saha fails to disclose each and every element of claim 32. The applicant argues that claim 32 recites substitution at position 24 with the amino acid serine while Saha discloses a possible substitution at the same position with any existing natural amino acid and therefore, Saha merely represents a vague general suggestion of a certain substitution without identifying the specific substitution required by the amended claim 32. 
The applicant further argues that claim 32 recites the newly added limitation “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”. The applicant argues the stability as recited in both time and temperature are advantageous properties due to the specific site and nature of the substitution, which properties cannot be deduced from Saha without undue experimentation. 
The applicant’s argument is not found persuasive. Regarding the claim 32 limitation “An isolated peptide having the amino acid sequence of SEQ ID NO: 6”, Saha explicitly discloses a modified E. coli L-asparaginase II enzyme in which the Asn residue at position 46 of SEQ ID No: 1 (N46) has been replaced with another amino acid residue (claim 5) and N46 has been replaced with a residue selected from Ala, Arg, Cys, GIn, GIu, GIy, His, Ile, Leu, Lys, Met, Phe, Pro, Ser, Thr, Trp, Tyr and VaI (claim 7). Thus, Saha explicitly names serine (Ser) from among a limited number of amino acids for replacement of the asparagine at position 46 (see MPEP 2131.02). 
Regarding the claim 32 limitation “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”, while Saha does not explicitly disclose “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”, for the reasons set forth above, the structure of Saha’s modified E. coli L-asparaginase II and the claimed peptide are the same and the newly added limitation is presumed to be an inherent property of Saha’s modified E. coli L-asparaginase II. The discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer (MPEP 2112.I). Thus, contrary to the applicant’s position, Saha anticipates claim 32. 
The applicant further argues that one of ordinary skill in the art would not be motivated to substitute position 24 with a serine in view of Saha. The applicant argues that a later publication by Offman et al. (Blood 117:1614-1621, 2011; cited on the IDS filed on May 16, 2022) discloses N24S substitution results in suboptimal results and therefore was excluded from further analysis. According to the applicant, in view of the disclosures of Offman et al., one would not have been motivated to prepare the N24S mutant, let alone test it for stability both in time and at temperature and would understand Offman et al. as teaching away from the claimed invention. According to the applicant, the recited stability for both time and temperature would have been surprising to one of ordinary skill in the art at the time of the invention. 
The applicant’s argument is not found persuasive. According to MPEP 2131.05, the question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis (see also MPEP 2123) and according to MPEP 2131.04, evidence of secondary considerations, such as unexpected results, is irrelevant to and cannot overcome a 35 U.S.C. 102 rejection. As such, the applicant’s arguments that the later publication of Offman et al. “teaches away” from the claimed invention and the stability of the claimed peptide would have been surprising are not relevant to the issue of anticipation under 35 U.S.C. 102 and do not obviate the rejection. 
Even so, the applicant’s reliance on the reference of Offman et al. as “teaching away” from the claimed invention is misplaced as Offman et al. is directed to a N24S/D281E double mutant, which is different from Saha’s modified E. coli asparaginase II with a single substitution. In this regard, Saha explicitly discloses serine as a suitable substitution at position 46 (corresponding to position 24 of SEQ ID NO: 6). Moreover, while Offman et al. may have disclosed the N24S/D281E double mutant as showing “suboptimal results”, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use (MPEP 2123.II). 
For these reasons, it is the examiner’s position that the invention of claims 32, 34, 40, 49-52, and 56 is anticipated by Saha. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Saha (supra) in view of Terpe, K. (Appl. Microbiol. Biotechnol. 60:523-533, 2003; cited on Form PTO-892 mailed on June 25, 2021; hereafter “Terpe”).
Claim 33 is drawn to the isolated peptide according to claim 32, wherein said sequence further comprises a his-tag at the N-terminal.
The relevant disclosures of Saha as applied to claims 32, 34, 40, 49-52, and 56 are set forth above. 
Regarding claim 33, as noted above, Saha discloses the modified E. coli asparaginase II is isolated (p. 11, lines 10-11; claim 30).
Saha does not disclose a his-tag at the N-terminus of the modified E. coli asparaginase II.
The reference of Terpe teaches the addition of a His-tag to the N-terminus of a protein for affinity purification (p. 524, column 2 to p. 525, column 2). According to Terpe, the His-tag rarely affects the protein activity (p. 525, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saha and Terpe to include a His-tag at the N-terminus of the modified E. coli asparaginase II of Saha. One would have been motivated to and would have had a reasonable expectation of success to do this because Terpe teaches a common purification technique by including a His-tag at the N-terminus of a protein of interest, which rarely affects the protein activity. 
Therefore, the isolated peptide of claim 33 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant reiterates the arguments that Saha does not disclose the specific substitution, Saha does not disclose the newly added limitation of “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”, and Offman et al. (supra) teaches away from the claimed invention. The applicant further argues that the secondary reference of Terpe fails to remedy the deficiencies of Saha. 
The applicant’s arguments are not found persuasive. For the reasons set forth above, Saha discloses the recited substitution, Saha’s modified E. coli L-asparaginase II is presumed to exhibit a T0.5 of 62.04±0.10oC and remain stable for at least 9 weeks, and Offman et al. is not directed to Saha’s modified E. coli asparaginase II with a single substitution and does not teach away from the claimed invention. 
For these reasons, it is the examiner’s position that the invention of claim 33 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Saha (supra) in view of Covini et al. (Recent Patents on Anti-Cancer Drug Discovery 7:4-13, 2012; cited on the IDS filed on February 8, 2021; hereafter “Covini”). 
Claim 41 is drawn to the isolated peptide of claim 32, wherein the peptide is encapsulated within red blood cells.
The relevant disclosures of Saha as applied to claims 32, 34, 40, 49-52, and 56 are set forth above. 
Regarding claim 41, Saha further discloses administering the modified E. coli asparaginase II for treatment of a disease or condition (p. 13, lines 15-19).
Saha does not disclose the modified E. coli asparaginase II is encapsulated within red blood cells.
The reference of Covini teaches an improved method for administering asparaginase by encapsulating an asparaginase within erythrocytes (p. 8, column 2 to p. 9, column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saha and Covini to encapsulate the modified E. coli asparaginase II of Saha within erythrocytes (a type of red blood cell) according to the method of Covini. One would have been motivated to and would have had a reasonable expectation of success to do this because Saha discloses administering the modified E. coli asparaginase II for treatment of a disease or condition and Covini teaches an improved method for administering asparaginase by encapsulating an asparaginase within erythrocytes. 
Therefore, the isolated peptide of claim 41 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant reiterates the arguments that Saha does not disclose the specific substitution, Saha does not disclose the newly added limitation of “wherein the isolated peptide has a T0.5 of 62.04±0.10oC and is stable for at least 9 weeks”, and Offman et al. (supra) teaches away from the claimed invention. The applicant further argues that the secondary reference of Covini fails to remedy the deficiencies of Saha. 
The applicant’s arguments are not found persuasive. For the reasons set forth above, Saha discloses the recited substitution, Saha’s modified E. coli L-asparaginase II is presumed to exhibit a T0.5 of 62.04±0.10oC and remain stable for at least 9 weeks, and Offman et al. is not directed to Saha’s modified E. coli asparaginase II with a single substitution and does not teach away from the claimed invention. 
For these reasons, it is the examiner’s position that the invention of claim 41 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 32-56 are pending.
Claims 35-39, 42-48, and 53-55 are withdrawn from consideration.
Claims 32-34, 40, 41, 49-52, and 56 are rejected.
No claim is in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Steadman/Primary Examiner, Art Unit 1656